Citation Nr: 0604067	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  01-03 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant and S.D.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In July 2004 the Board remanded the case for evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this case 
the veteran is seeking service connection for hepatitis C.  
The Board notes that the record contains medical evidence 
that the veteran tested positive for hepatitis C in March 
1996, June 1997, August 1999, and September 1999, and that 
was treated for chronic hepatitis C with Interferon.  
However, the most recent private medical records indicate 
that the veteran has been testing negative for hepatitis C 
RNA since June 2000.  Moreover, a VA medical opinion issued 
in August 2004 reports the veteran as having hepatitis C.  
There is conflicting medical evidence which has not been 
resolved.  

Thus, this case is REMANDED to the RO for the following 
actions:

The veteran should be afforded a VA 
examination to determine the presence or 
absence of hepatitis C and whether there 
is disability.  The examiner should 
conduct the appropriate tests to 
determine: (1) if the veteran has 
hepatitis C, and (2) whether the veteran 
has any residual disability due to 
hepatitis C, however slight.  If there is 
no disability, that fact must be clearly 
noted in the report.  The claims folder 
should be made available to the examiner 
and should be reviewed by the examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

